Case: 17-10172      Document: 00514350242         Page: 1    Date Filed: 02/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-10172
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 16, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff—Appellee,

v.

IGNACIO SANCHEZ, also known as Nacho,

                                                 Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:15-CR-432-35


Before JOLLY, JONES, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ignacio Sanchez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Sanchez submitted an untimely response, which we construe as a
motion for leave to file an out-of-time response and GRANT.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10172      Document: 00514350242   Page: 2   Date Filed: 02/16/2018


                                 No. 17-10172

      The record is not sufficiently developed to allow us to make a fair
evaluation of Sanchez’s claim of ineffective assistance of counsel; we therefore
decline to consider the claim without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief, Sanchez’s response, and the relevant
portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2